MEMORANDUM **
Peter Jefferson, as guardian ad litem for his minor son, Vladimir Jefferson, appeals the district court’s grant of summary judgment in favor of the County of Napa and the County of Napa Child Protective Services as to Jefferson’s claim under 42 U.S.C. § 1983. We reverse.
The evidence shows that Vladimir was removed for questioning from his classroom in a private school without a warrant. The removal was at the behest of and pursuant to an assertion of authority by a Napa County Child Protective Services *656worker.1 The evidence leaves no doubt that Vladimir was detained for questioning, at least temporarily, and the County has not come forward with any evidence that the questioning was pursuant to a valid consent by Vladimir, or to any consent by his parents or the school authorities. The County had the burden of coming forward with evidence of that. See Dubner v. City and County of San Francisco, 266 F.3d 959, 965-66 (9th Cir.2001); Gilker v. Baker, 576 F.2d 245, 246 (9th Cir.1978).2 Moreover, absent consent, the County had the burden of coming forward with evidence to show the reasonableness of its actions under the circumstances. Dubner, 266 F.3d at 965-66; Gilker, 576 F.2d at 246. It did not do so.
We hasten to add that we are not deciding that the detention of Vladimir was without consent; nor are we deciding that it was not reasonable. Our determinations are based on the undeveloped record at summary judgment, and are not meant to establish any facts as the law of the case.
REVERSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. On this record, there is no indication that the CPS worker’s actions were not pursuant to County (and, perhaps, even state) policies. The district court assumed that they were.


. Of course, the burden of going forward with the evidence did not shift the burden of persuasion to the County. Dubner, 266 F.3d at 965-66; Gilker, 576 F.2d at 246.